Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 1
TO SECOND AMENDED AND RESTATED GUARANTY

 

AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED GUARANTY, dated as of October 24,
2005, (the “Amendment”) by and between Merrill Lynch Mortgage Capital Inc. (the
“Buyer”), and Affordable Residential Communities, LP (the “Parent Guarantor”):

 

The Parent Guarantor has made that certain Second Amended and Restated Guaranty,
dated as of April 6, 2005, in favor of the Buyer (the “Existing Guaranty”; as
amended by this Amendment, the “Guaranty”).  Capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the Existing
Guaranty.

 

The Buyer and the Parent Guarantor have agreed, subject to the terms and
conditions of this Amendment, that the Existing Guaranty be amended to reflect
certain agreed upon revisions to the terms of the Existing Guaranty.

 

Accordingly, the Buyer and the Parent Guarantor hereby agree, in consideration
of the mutual premises and mutual obligations set forth herein, that the
Existing Guaranty is hereby amended as follows:

 


SECTION 1.                                            COVENANTS. SECTION 11 OF
THE EXISTING GUARANTY IS HEREBY AMENDED BY DELETING SUBSECTION (C) IN ITS
ENTIRETY AND REPLACING IT WITH THE FOLLOWING:


 

“(c)  Maintenance of Tangible Net Worth.  As of the last day of each fiscal
quarter, the REIT shall maintain a Tangible Net Worth of not less than
(i) $425,000,000, on and after September 30, 2005 through and including
December 31, 2006; (ii) $385,000,000, on and after January 1, 2007 through and
including December 31, 2007; and (iii) $355,000,000, on and after January 1,
2008 through and including September 30, 2008.”

 


SECTION 2.                                            CONDITIONS PRECEDENT. 
THIS AMENDMENT SHALL BECOME EFFECTIVE ON THE DATE HEREOF (THE “AMENDMENT
EFFECTIVE DATE”) SUBJECT TO THE SATISFACTION OF THE FOLLOWING CONDITIONS
PRECEDENT:


 


2.1                                 DELIVERED DOCUMENTS.  ON THE AMENDMENT
EFFECTIVE DATE, THE BUYER SHALL HAVE RECEIVED THE FOLLOWING DOCUMENTS, EACH OF
WHICH SHALL BE SATISFACTORY TO THE BUYER IN FORM AND SUBSTANCE:


 


(A)                                  THIS AMENDMENT, EXECUTED AND DELIVERED BY A
DULY AUTHORIZED OFFICER OF EACH OF THE BUYER AND THE PARENT GUARANTOR; AND


 


(B)                                 SUCH OTHER DOCUMENTS AS THE BUYER OR COUNSEL
TO THE BUYER MAY REASONABLY REQUEST.

 

--------------------------------------------------------------------------------


 


SECTION 3.                                            LIMITED EFFECT. EXCEPT AS
EXPRESSLY AMENDED AND MODIFIED BY THIS AMENDMENT, THE EXISTING GUARANTY SHALL
CONTINUE TO BE, AND SHALL REMAIN, IN FULL FORCE AND EFFECT IN ACCORDANCE WITH
ITS TERMS.


 


SECTION 4.                                            COUNTERPARTS.  THIS
AMENDMENT MAY BE EXECUTED IN ONE OR MORE COUNTERPARTS AND BY DIFFERENT PARTIES
HERETO ON SEPARATE COUNTERPARTS, EACH OF WHICH, WHEN SO EXECUTED, SHALL
CONSTITUTE ONE AND THE SAME AGREEMENT.


 


SECTION 5.                                  GOVERNING LAW.  THIS AMENDMENT SHALL
BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.


 


SECTION 6.                                            CONFLICTS.  THE PARTIES
HERETO AGREE THAT IN THE EVENT THERE IS ANY CONFLICT BETWEEN THE TERMS OF THIS
AMENDMENT, AND THE TERMS OF THE EXISTING GUARANTY, THE PROVISIONS OF THIS
AMENDMENT SHALL CONTROL.


 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

 

Buyer:

MERRILL LYNCH MORTGAGE
CAPITAL INC.

 

 

 

 

 

By:

  /s/James B. Cason

 

 

Name: James B. Cason

 

 

Title: Vice President

 

 

 

 

 

 

Parent Guarantor:

AFFORDABLE RESIDENTIAL
COMMUNITIES, LP

 

 

 

 

 

 

 

By:

  /s/Scott L. Gesell

 

 

Name: Scott L. Gesell

 

 

Title: Vice President

 

--------------------------------------------------------------------------------